1                             UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA
3
4    CHRISTOPHER NELSON,                            Case No. 3:21-CV-0066-MMD-CLB
5                                      Plaintiff,   ORDER
6           v.
7    WALMART ASSOCIATES, INC.,
8                                    Defendant.
9
10
           The Court has reviewed the amended joint case management report (ECF No. 29).
11
     The following deadlines are entered in this case:
12
           1. Initial disclosures: July 20, 2021
13
14         2. Motions for Conditional Collective and Class Action Certification: September

15               1, 2021; Oppositions: October 1, 2021; Replies: October 15, 2021
16
           3. Precertification Discovery Deadline: November 3, 2021
17
           IT IS SO ORDERED.
18
19          July 6, 2021
     DATED: ___________.
20
                                               ___________________________________
21
                                               UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28
